IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shane McGuire on behalf of               :
Colby Neidig,                            :
                  Appellant              :
                                         :
            v.                           :   No. 141 C.D. 2020
                                         :
City of Pittsburgh                       :


PER CURIAM                           ORDER


            NOW, May 3, 2021, having considered Appellants’ application for

reargument, the application is denied.